By the Court :
In this state the subject matter of insurance is a franchise. State ex rel. v. Ackerman et al., 51 Ohio St., 163. And the state has a right to prescribe the terms and conditions upon which it grants such franchise, and the insurance company, having accepted the franchise with its terms and conditions, is bound thereby, and must accept the burdens with the benefits. Section 3625 was in force at the time this policy of insurance was issued, and therefore the legal effect is the same as if the section was copied into and made a part of the policy. The section is, therefore, a valid constitutional enactment. This section was held constitutional by this court in National Life Insurance Co. v. Brobst, 56 Ohio St., 728.
The case of Insurance Co. v. Pyle, 44 Ohio St., 19, was decided before this section was enacted, and, therefore, cannot control the matter. This section was passed for the purpose of abrogating the rule laid down in that case.
The court of common pleas, in the trial of the case, construed this section as requiring clear proof that the answers to the several questions by George E. "Warren were willfully false, and were fraudulently made, and were material and induced the company to issue the policy, and that but for suchanswers the policy would not have been issued, and that the company and its agents had no knowledge of the falsity or fraud of such answers at and *54before the delivery of the policy. In this there was no error. Such are the provisions of this section of the statute, and the statute should be construed so as to effect the intention of the legislature in passing the same. It will be noticed that the insurance company fails to allege that the answers to the questions were material, and without such allegation the answer failed to state a ground of defense, as it matters not how false and how fraudulent such answers may be, if they are not material, they furnish no. ground for defense to the company issuing’ the policy. There is, therefore, no error in the record and the

Judgment is affirmed.